Order entered June 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01131-CV

                        PAULINE MCLARTY NEVERS, Appellant

                                               V.

                               LLOYD G. NEVERS, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-01965

                                           ORDER
       We abated this appeal October 25, 2018 due to the bankruptcy of a party. See TEX. R.

APP. P. 8.2. Before the Court is appellant’s motion to reinstate the appeal. Attached to the

motion is a copy of the bankruptcy court’s order dismissing the bankruptcy.

       We GRANT the motion and REINSTATE the appeal. See id. 8.3. As the appellate

record appears complete, we ORDER appellant to file her brief on the merits no later than July

8, 2019.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE